HYDE, Judge
(dissenting).
I respectfully dissent because I cannot concur in the ruling that the evidence was sufficient to justify a finding that Lewis was the agent of defendant Insurance Company. Lewis was called as a witness for plaintiff and, while he affirmatively answered questions (over the objection that a conclusion was asked for) to the effect that he “issued” the original policy and the renewals, the policy in evidence in the record was not countersigned by him (See Sec. 375.200, statutory references are to RSMo and V.A.M.S.) but was signed only by the President and Secretary of the Insurance Company, although it was a New York Company. (The place designated for countersigning was left blank so that apparently there was a failure to comply with Sec. 375.200.) When Lewis stated what he actually did he said he took the information from the person, for whom a policy was sought and sent it in to the company office in Kansas City. Thereafter, the policy, including the declaration page, was made up by the Company; sometimes the policy would be sent to him to deliver and “sometimes they mail it cirect to the customer.” Thus, apparently it was not intended that Lewis countersign policies. Although Lewis collected the premium and sent it to the Company, he did not retain any part of it; “they just send a statement the first of the month and they send a check for the commission.” From this evidence, it would appear that his status was that of an insurance broker rather than an agent authorized to represent the Companjc (See 29 Am.Jur. 110, Sec. 86; 44 C.J.S., Insurance, § 136, p.' 797; Sec. 375.270.) Sec. 375.270 provides: “Whoever, for compensation, acts or aids in any manner in negotiating-contracts of insurance or reinsurance, ox-placing risks or effecting insurance or reinsurance for any person other than himself, and not being the appointed agent or officer of the company in which such insurance or l-einsurance is effected, shall be deemed an insurance broker.”
“Whether an insurance broker represents the insurer or the insured is a question which cannot be answered absolutely but which depends upon the circumstances of the particular case. Under certain circumstances and for certain purposes, an insurance broker may represent either the insui-ed or the insurer, or both. The question is one of fact to be determined from the evidence.” 29 Am.Jur. 114, Sec. 91; See also 44 C.J.S., Insurance, § 140, p. 799; Morrow v. Loeffler, Mo., 297 S.W.2d 549, and cases cited; Smith v. Ohio Millers’ Mutual Fire Insurance Co., 320 Mo. 146, 6 S.W.2d 920, 928. As these authorities show, a broker may be an agent of either party for some purposes and not for other purposes. Moreover, in this case, Lewis-was acting partly for his own benefit because he said he told plaintiff that he ought to have insurance with a mortgage clause and that this was to protect him (Lewis) as mortgagee; and Lewis said he would not have made the transaction without such insurance.
Since this matter of the status of Lewis-was left in doubt and it appears that plaintiff may have just claim for reformation of the policy and its enforcement or peidiaps. on waiver by failure to tender premiums, as suggested in plaintiff’s brief but not made an issue at the trial. See State ex rel. Northwestern Nat. Ins. Co. v. Trimble, 323 Mo. 458, 20 S.W.2d 46; Williams v. Connecticut Fire Ins. Co., Mo.App., 47 S.W.2d 207; Morrison v. Fidelity-Phoenix Fire Ins. Co., Mo.App., 71 S.W.2d 816. Therefore, I would remand the case so-that these matters may be fully developed. Sec. 375.270 requires insurance brokers to be licensed annually by the Superintendent of Insurance; requirements as to agents and solicitors are set out in Secs. 375.010- and 375.020. (See also Sec. 375.300 making it a crime to act as agent or solicitor without a license.) Certainly it could be shown what kind of a license Lewis had. We also note that Lewis was not asked and did not say whether or not he requested: *559the Company to place a mortgage clause on the original policy or any subsequent policy; and there was no evidence as to whether or not the original policy did have a mortgage clause, the policy in evidence being a third renewal of the insurance. It might also be material to show who made the proof of loss, which was unsigned, acting for whom in making it.
For the reasons stated, I would reverse and remand.
EAGER, J., concurs.